Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment/RCE filed 2/17/2021.
Claims 1-30 were directly and/or indirectly amended. No claims were added and none were canceled.
	Claims 1-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive with respect to the some of the arguments.
 Regarding Claim 1, Applicant argues the amended claims overcome the 101 rejection.
Examiner disagrees. Parallel processing can be done in the mind. For example, games such as football, baseball, and chess involve a player processing multiple problems at the same time.  Parallel processing can also be done on paper, such as with Excel spreadsheets where individual columns of tabulations can be maintained and updated simultaneously without Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).

 Applicant argues the applied art fail to disclose the first data filed is fixed length data value and the second data filed is variable.
Examiner disagrees. As shown in Fig. 1, of Binnig the data entered in a row corresponds to first data field as further detailed in Para. 0022, which is further described in Para. 0024, wherein the mapping of the variable length data to fixed length and vice versa which interpreted by either the first or the second to be fixed length.
Applicant argues the applied art fail to disclose accessing two different compression for two respective data fields of the same data records.
Examiner disagrees. Binnig disclose the providing access to the compression dictionary as shown in Para. 0022, used in the fixed length data and Para. 0049, wherein the dictionary compression for variable length which corresponds to the second compression dictionary, which is further described in Para. 0026 as claimed.
Applicant argues the applied art fail to disclose creating a storage data set based on both compression dictionary and a second compression dictionary.

Applicant argues the applied art fail to disclose joining by the computing entity the data set to the compression dictionary based on the first data field of the data set and the value field of the compression dictionary.
Examiner disagrees. Binnig as shown in para. 0023, and 0047, the results from compression dictionary with respect to the fixed length and the variable length corresponds to joining, as further described in Para. 0049.
Regarding Claim 7, Applicant argues the applied art fail to disclose an entry of the second plurality of entries of this second compression dictionary includes a fixed length index value of the second key field that is the same fixed length index value of an entry of the plurality of entries of the compression dictionary.
Examiner disagrees. Binnig disclose the method of an entry of the second plurality of entries of the second compression includes a fixed length index as shown in Fig. 5, and further described in Para. 0032 and 0033.
Regarding Claim 8, Applicant argues the applied art fail to disclose creating a view name for the storage data set that corresponds to the name of a table.
Examiner disagrees. Binnig disclose the method of storing the characters of the indexed wherein all characters are stored clustered and used for look up as shown in Para. 0037, Fig. 6.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-30, the claimed invention is directed to an abstract ides without significantly more. The claim(s) recite(s) a method of arranging data in a storage based on the data value. This judicial exception is not integrated into a practical application because the claims limitations maybe performed and accomplished as a metal process using pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as stated in the rejection below;

 	Claims 1, 11, and 21, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving by a computing entity of a data processing system, a data set that includes a plurality of data records, wherein each data record of the plurality of data records includes a plurality of data fields, wherein a data record of the plurality of data records includes a first data field of the plurality of data fields containing a first fixed length data value of a plurality of fixed length data values, a second data field of the plurality of data fields containing a first variable length data value of a plurality of variable length data values, and a third data field of the plurality of data fields containing a second variable length data value of a second plurality of variable length data values, and wherein the data set has a first  organizational structure, these steps can be performed as a mental process, under with the broadest reasonable interpretation, the limitation can be performed as a mental process by evaluating using a pen and papers the organizational of  data in 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element using a processor to perform receiving, accessing, creating in parallel, by a plurality of processing core resources of the computing entity, and storing processing that satisfies the application condition. The step of creating in parallel can be performed by a human mind. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a processing of receiving data containing different length, accessing a data filed based on the field size whether its fixed or small, such that it mounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful  components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).
The claim does not include additional elements that are sufficient to mount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining of receiving, accessing, creating, and storing data set, steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply manipulating data set based on the field length using the processor are merely an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 12, 22, recites receiving the data set comprises: receiving one or more tables as the data set, which can be performed by a human mind. Thus the claim is ineligible MPEP 2111.04(II).
Claims 3, 13, 23, recite wherein the first variable length data value comprises one or more of: a binary string that represents one of: text data, audio data, video data, image data, graphics data, and numerical data; and an alpha-numeric string that represents one of: text data, audio data, video data, image data, graphics data, and numerical data. It’s merely data received as a text or image. Thus the claim is ineligible MPEP 2111.04(II).
Claims 4, 14, 24, recite a first table format where rows of a first table are the data records and columns of the first table are the data fields; a second table format where the columns of a second table . Thus the claim is ineligible MPEP 2111.04(II).
Claims 5, 15, 25, recite determining, by the computing entity, whether the compression dictionary for the second data field exists; when the compression dictionary for the second data field does not exist, initiating, by the computing entity, creation of the compression dictionary for the second data field; and when the compression dictionary does exist, accessing the compression dictionary. Which is merely verifying the data field exists or should be added, which can be accomplished by human mind using paper and pen. Thus the claim is ineligible MPEP 2111.04(II).
Claims 6, 16, and 26, recite wherein the creating the storage data set further comprises one or more of: replacing a second variable length data value of the second data field of a second data record of the plurality of data records of the data set with a corresponding second fixed length index value of a second entry of the plurality of entries of the compression dictionary; and replacing the first variable length data value of the second data field of a third data record of the plurality of data records of the data set with the first fixed length index value. The replacement of data could be accomplished by paper and pen within the mental process. Thus the claim is ineligible MPEP 2111.04(II). 
Claims 7, 17, 27, recite wherein at least one entry of the second plurality of entries of the second compression dictionary includes a fixed length index value of the second key field that is the same as a fixed length index value of the key field of an entry of the plurality of entries of the compression dictionary. It is merely data manipulation which can be performed by paper and pen within a human mind. Thus the claim is ineligible MPEP 2111.04(II). 

Claims 9, 19, 29, recite updating, by the computing entity, the compression dictionary with a new entry for a new variable length data value being added to the plurality of variable length data values. It is merely data manipulation which can be performed by paper and pen within a human mind. Thus the claim is ineligible MPEP 2111.04(II).
Claims 10, 20, and 30 recite one or more computing devices within one or more sub-systems of the data processing system. It is merely data manipulation which can be performed by paper and pen within a human mind. Thus the claim is ineligible MPEP 2111.04(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binnig et al. (Binnig hereinafter) US Patent Application Publication No. 20100328115 filed June 28, 2009 and published Dec. 30, 2010 in view of Ho US Patent Application publication No. 20160378545 filed May 9, 2016 and published Dec. 29, 2016.

Regarding Claims 1, 11, and 21, Binnig disclose a method comprises:
receiving, by a computing entity of a data processing system, a data set that includes a plurality of data records, wherein each data record of the plurality of data records includes a plurality of data fields, wherein a data record of the plurality of data records includes a first data field of the plurality of data fields containing a first fixed length data value of a plurality of fixed length data values; a second data field of the plurality of data fields containing a first variable length data value of a plurality of variable length data values, and a third data field of the plurality of data fields containing a second variable length data value of a second plurality of variable length data values, and wherein the data set has a first organizational structure (Fig. 1, step 125, wherein the columns corresponds to the data record and the rows corresponds to the data filed, Para, 00220, wherein the data fields have fixed length, and the index structure 
accessing, by the computing entity, a compression dictionary for the second data field, wherein the compression dictionary includes a plurality of entries (Para. 0026, wherein the access to the compression dictionary, Binnig), wherein each entry of the plurality of entries includes a key field and a value field, wherein a first entry of the plurality of entries includes the key field storing a first fixed length index value and the value field storing the first variable length data value of the plurality of variable length data values, and wherein the key field has a smaller data size than the value field (Fig. 1, step 125, wherein the value field which corresponds to the vale filed is different from the code filed which corresponds to the key field, Binnig);
accessing, by the computing entity, a second compression dictionary for the third data field, wherein the second compression dictionary includes a second plurality of entries, wherein each entry of the second plurality of entries includes a second key field and a second value field (Para. 0024, Binnig), wherein a first entry of the second plurality of entries includes the second key field storing a second fixed length index value and the second value field storing a second variable length data value of a second plurality of variable length data values, wherein the second key field has a smaller data size than the second value field (Fig. 1, wherein the third column is variable, Binnig); 
creating, by the computing entity, a storage data set based on the data set and the compression dictionary, wherein the first variable length data value of the second data field of the data record is replaced with the first fixed length index value, wherein the second variable 
storing, by the data processing system, the storage data set via a plurality of computing devices of a data storage-process sub-system of the data processing system (Fig. 4, Para. 0031, Binnig).
In addition claim 11 recites;

an interface (Fig. 12, step 1240, wherein the input/output corresponds to the interface, Binnig); a local memory; and a processing module operably coupled to the interface and the local memory, wherein the processing module functions (Para. 0051, Binnig).
Claim 21, recites;
A computer readable memory comprises: a first memory element that stores operational instructions that, when executed by a processing module of a computing entity, causes the processing module (Para. 0051, Binnig).
Regarding Claims 2, 12, 22, Binnig in view of Ho discloses a method wherein the receiving the data set comprises: receiving one or more tables as the data set (Para. 0024, Binnig).
Regarding Claims 3, 13, 23, Binnig in view of Ho discloses a method wherein the first variable length data value comprises one or more of:
a binary string that represents one of: text data, audio data, video data, image data, graphics data, and numerical data (Fig. 6, step 630, Para. 0037, Binnig); and
an alpha-numeric string (Fig. 6, step 610, Binnig) that represents one of: text data, audio data, video data, image data, graphics data, and numerical data (Fig. 9, wherein the graph presented corresponds to graphic data, and number string corresponds to numerical data, as shown in Para. 0045, Binnig).
Regarding Claims 4, 14, 24, Binnig in view of Ho discloses a method wherein the first organizational structure of the data set comprises one of:

a second table format where the columns of a second table are the data records and the rows of the second table are the data fields (Fig. 7, step 720, Para. 0041, Binnig); and
a tree structure where the data records are linked in a hierarchical order (Para. 0036, and Para. 0040, Binnig).
Regarding Claims 5, 15, 25, Binnig in view of Ho disclose a method wherein the accessing the compression dictionary comprises:
determining, by the computing entity, whether the compression dictionary for the second data field exists (Para. 0039, wherein the determination of founding a sting value corresponds to determining data field exists, Binnig);
when the compression dictionary for the second data field does not exist, initiating, by the computing entity, creation of the compression dictionary for the second data field; and
when the compression dictionary does exist, accessing the compression dictionary (Para. 0027, wherein the found value string corresponds to exist, and the not found corresponds to does not exist, Binnig).
	Regarding Claims 6, 16, 26, Binnig in view of Ho discloses a method wherein the creating the storage data set further comprises one or more of:
replacing a second variable length data value of the second data field of a second data record of the plurality of data records of the data set with a corresponding second fixed length index value of a second entry of the plurality of entries of the compression dictionary (Para. 
replacing the first variable length data value of the second data field of a third data record of the plurality of data records of the data set with the first fixed length index value (Para. 0019, Binnig).
Regarding Claims 7, 17, 27, Binnig in view of Ho discloses a method wherein at least one entry of the second plurality of entries of the second compression dictionary includes a fixed length index value of the second key field that is the same as a fixed length index value of the key field of an entry of the plurality of entries of the compression dictionary. (Fig. 1, wherein the 105, corresponds to the first data field, 135, corresponds to the second data field and “PRODUCT COLUMN ENCODED” which corresponds to the third data field, Para. 0049, Binnig); and
	Regarding Claims 8, 18, 28, Binnig in view of Ho disclose a method wherein the creating the storage data set further comprises: 
selecting, by the computing entity, the first data field of the data set (Fig. 1, step 105, Para. 0022, Binnig);
selecting, by the computing entity, the value field from the compression dictionary (para. 0022, wherein the lookup of the integer code corresponds to selecting, Binnig);
selecting, by the computing entity, the second value field from the second compression dictionary (Fig. 1, Para. 0024, wherein the (value, code) corresponds to the second value field, Binnig);
joining, by the computing entity, the data set to the compression dictionary based on the first data field of the data set and the value field of the compression dictionary (Para. 0023, 
joining, by the computing entity, the data set to the second compression dictionary based on the first data field of the data set and the second value field of the second compression dictionary (Para. 0024, Fig. 1, step 115, Binnig); and
creating, by the computing entity, a view name for the storage data set that corresponds to a name of the data set (Fig. 1, step 160, wherein the “P_NAME” corresponds to the name of the data set, Binnig).
Regarding Claims 9, 19, 29, Binnig in view of Ho discloses a method further comprises:
updating, by the computing entity, the compression dictionary with a new entry for a new variable length data value being added to the plurality of variable length data values (Para. 0030, Binnig).
Regarding Claims 10, 20, and 30, Binnig in view of Ho disclose a method wherein the computing entity comprises one or more of:
one or more computing devices within one or more sub-systems of the data processing system (Fig. 12, Para. 0050, Binnig).


Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 22, 2021